Citation Nr: 1616722	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-45 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the Veteran is entitled to nonservice-connected pension benefits from November 1, 2009, to December 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2015.  A transcript of the hearing has been associated with the claims file.  

The Veteran's claims file previously contained an Income Verification Match (IVM) folder.  The Board was advised by the Agency of Original Jurisdiction (AOJ) in February 2016 that the IVM folder is no longer available, likely having been destroyed.  

In September 2011, the RO's Committee on Waivers and Compromises issued a decision addressing an overpayment of benefits that resulted from the discontinuance of pension at issue in this appeal.  The decision waived all but $1000.00 of the overpayment.  The Veteran did not dispute this determination, and the matter involving the waiver of the overpayment is not within the scope of this appeal.  

The Board is issuing a separate decision under a different docket number regarding the Veteran's claims of service connection for multiple medical conditions, and that decision will be sent to the Veteran and his representative under separate cover.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  During the year from November 1, 2009, until November 1, 2010, the Veteran's total countable income, after deducting medical expenses was $14,817.90, which was greater than the MAPR of $11,830.00, for the annualization period from November 1, 2009, until November 1, 2010.  

2.  Beginning November 1, 2010, the Veteran's countable income, after deducting medical expenses, was $6,240.00, which amount is below the MAPR of $11,830.00, for the annualization period beginning November 1, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected pension benefits from November 1, 2009, until November 1, 2010, have not been met.  38 U.S.C.A. §§ 1502 , 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.105, 3.271, 3.272, 3.501, 3.660 (2015).

2.  The criteria for entitlement to nonservice-connected pension benefits beginning from November 1, 2010, have been met.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.105, 3.271, 3.272, 3.501, 3.660 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

VA has complied with its duty to notify. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b). The appellant was issued a notice letter in June 2010, which was prior to issuance of the August 2011 decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112   (2004).  This letter specifically advised him of the proposed action, the evidence needed to substantiate his claim, and outlined his responsibilities, and advised him of his due process rights under 38 C.F.R 3.105(h), including his right to submit additional supporting evidence, and to request a hearing. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002). 

VA has also complied with its duty to assist. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA has obtained, to the extent possible, all relevant evidence identified by the appellant, plus information from the Social Security Administration (SSA) concerning the amount of his payments from that agency.  

Accordingly, appellate review may proceed without prejudice to the appellant with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis
 
A.  Applicable Law

(1) Due Process

As relevant, where a reduction or discontinuance of benefits is warranted by reason of information received concerning income, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final adverse action will be taken and the award will be reduced or discontinued effective as specified under the provisions of §§3.500 through 3.503 of this part.  See 38 C.F.R. § 3.105(h).  

In the advance written notice concerning proposed actions , the beneficiary will be informed that he or she will have an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date. The 10 day advance notice may be waived by agreement between VA and the beneficiary or representative. The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility. If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i). If a hearing is requested, the reduction will be made on the last day of month in which reduction or discontinuance is approved. See 38 C.F.R. §§ 3.105(i)(2)(iii), 3.501(g).  

Where, however, a veteran, who is receiving pension, must notify VA of any material change or expected change in his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  Such notice must be furnished when the recipient acquires knowledge that he or she will begin to receive additional income . In pension claims subject to §3.252(b) or §3.274 and in compensation claims subject to §3.250(a)(2), notice must be furnished of any material increase in corpus of the estate or net worth.  38 C.F.R. § 3.660(a)(1).  

Where reduction or discontinuance of a running award of pension is required because of an increase in income, which increase could not reasonably have been anticipated based on the amount actually received from that source the year before, the reduction or discontinuance shall be made effective the end of the year in which the increase occurred.  Where reduction or discontinuance of a running award of pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  




(2) Pension Eligibility

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23 (2015).  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271(a) (2015).  Nonrecurring income (i.e., income received on a one-time basis during a 12-month annualization period) will be counted for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3) (2015).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and which will continue throughout an entire 12-month annualization period. The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period. Recurring income which terminates prior to being counted for at least one full 12-month annualization period will be treated as nonrecurring income for computation purposes.  38 C.F.R. § 3.271(a)(1). 

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid.   Unreimbursed medical expenses will be excluded when all of the following requirements are met: (i) They were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(1).  

(3) MAPR

Effective December 1, 2008, the MAPR for a single veteran without spouse or child was $11,830.00.  Effective December 1, 2009, the MAPR for a single veteran without spouse or child remained $11,830.00.  This rate remained unchanged for the year beginning December 1, 2010.  

B.  Discussion

In this case, the Veteran's pension was terminated effective from November 1, 2009.  The pension has been reinstated effective from December 1, 2010.  This is a 13-month period.  Therefore, the Board has considered an annualization period from November 1, 2009, until November 1, 2010, and then beginning November 1, 2010.  See 38 C.F.R. § 3.271(a).  

At the outset, the Board notes that the AOJ provided full due process in this matter.  As indicated, a proposed rating action was issued in June 2010.  This issuance was compliant with 38 C.F.R. § 3.105(h).  In response, the Veteran submitted additional evidence, and a predetermination hearing was held in August 2010.  Finally, the final action discontinuing his pension, issued in August 2011, made the discontinuance effective the end of the month in which the increase occurred as required under 38 C.F.R. § 3.660(a)(2).  

With regards to the merits of the appeal, information in the claims file confirms that the Veteran received a one-time Social Security retroactive payment of $8,578.00 in October 2009.  This one-time nonrecurring income is counted for the full 12-month annualization period following receipt of the income, which began November 1, 2009.  See 38 C.F.R. § 3.271(a)(3); M21-1.V.iii.1.E.6.a ("Count nonrecurring income for 12 months from the first day of the month after the month during which the income is received.").
 
The Veteran also began received recurring Social Security benefit payments in the amount of $616.40 in November 2009, followed by $616.50 starting the following month, December 2009.  (The Board notes that a May 2010 response from SSA indicates that the Veteran received only $520.00 per month.  This amount represents the total of $616.40 minus the amount of $96.50 deducted for Medicare.)  Therefore, his total income from Social Security for the year starting November 1, 2009, and ending November 1, 2010, was $15,975.90.  

During the year from November 1, 2009, until November 1, 2010, the Veteran paid $96.50 a month for Medicare, for a total amount of $1,158.00.  Deducting these medical expenses from his total income results in an amount of $14,817.90.  

This amount is greater than the MAPR of $11,830.00, for the annualization period from November 1, 2009, until November 1, 2010.  

There has been some debate as to whether the Veteran received income in the amount of $55.00 a month from another source.  The Veteran disputes this.  He maintains that this was not his income, but was a result of identity theft.  See June 2009 Statement from Veteran.  However, even excluding this income, the Veteran is still not eligible for a pension during 2009, as shown. 

Beginning November 1, 2010, the Veteran's income from Social Security was $616.50.  This results in an annualization rate of $7,398.00.  The Veteran's Medicare premium during that month was $96.50, which results in an annualization rate of $1,158.00.  Thus, the Veteran's countable income for the year beginning November 1, 2010, was $6,240.00.  This amount is below the MAPR of $11,830.00, for the annualization period beginning November 1, 2010.  Accordingly, the Veteran is entitled to nonservice-connected pension benefits beginning from November 1, 2010.

In conclusion, the Veteran is not eligible for a pension during the annualization period from November 1, 2009, until November 1, 2010.  Beginning November 1, 2010, his eligibility is established.  



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to nonservice-connected pension benefits from November 1, 2009, to November 1, 2010, is denied.  

Entitlement to nonservice-connected pension benefits from November 1, 2010, is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


